ORDER
Writ granted. The order of the district court recusing the District Attorney of the Twenty-Sixth Judicial District is reversed and set aside; accordingly, the order staying the proceedings of the Bossier Parish Grand Jury is now recalled and vacated.
New Orleans, Louisiana, June 23, 1972.
SUMMERS, J., dissents. In my view this ex parte reversal of the trial judge order without a hearing, reasons or the benefit of the evidence upon which the order is founded is improper.
BARHAM, J., dissents and will assign reasons.